Citation Nr: 0502022	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran submitted a statement in November 2004 requesting 
a videoconference hearing before a Veterans Law Judge.  Since 
videoconference hearings are scheduled by the RO, a remand is 
necessary for that purpose.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The RO should schedule the veteran for 
a videoconference hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


